DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
Status of Claims
Claims 1 – 16 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  "resilient tongue flexes to an outward position as said resilient tongue extends over said protrusion" and “said outer wall of said mounting head comprises at least one resilient tongue having said hole, wherein an inner wall of said cap comprises a laterally inwardly extending protrusion engaging in said hole of said tongue” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 16 are rejected under 35 U.S.C. 1103 as being unpatentable over Ouchi (EP 3015323 A1) as cited by Applicant in view of Schon (U.S. Patent No. 5,233,720).
Regarding Independent Claim 1, Ouchi teaches a windscreen wiper device (Fig. 1) particularly for automobiles, comprising an oscillating arm (wiper arm, 1) connected to a mounting head (arm head, 2) mountable on a drive shaft (Paragraph [0002]) for transferring a reciprocal movement (Paragraph [0017]), wherein said windscreen wiper device (Fig. 1) further comprises a cap (head cover, 4) detachably connected to said mounting head (2)  at the location where said oscillating arm (1) is connected to said mounting head (2; Fig. 1), wherein said cap (4) is snapped onto an outer wall of said mounting head (2) in axial direction thereof (Paragraph [0044]), wherein, said cap (4) and said outer wall (left and right arm sections, 12 with base section, 11) of said mounting head (2) comprise mutually cooperating resilient tongue/protrusion features (tongues, 27 and 28 and protrusions, 19 and 12a; Figs. 1 and 6), wherein said protrusion (19 and 12a) snappingly engages in a hole (27a  and 28b) of said resilient tongue (27 and 28), to retain the cap (4) onto the mounting head (2; Paragraph [0039]).  
Ouchi does not teach as the cap is mounted onto said mounting head, said resilient tongue flexes along a hinge axis between an inward position for retaining the cap onto the mounting head to an outward position as resilient tongue extends over said protrusion until said protrusion snappingly engages in a hole of resilient tongue causing said resilient tongue to snap into an inward position to retain the cap onto the mounting head.
Schon, however, teaches a snap-fitting shield for a windshield wiper arm comprising a cap (shield, 1) and a mounting head (Annotated Fig. 2); as the cap (shield,1) is mounted onto said mounting head (Annotated Fig. 2), said resilient tongue (flange, 8) flexes along a hinge axis (Annotated Fig. 2)  between an inward position (Annotated Fig. 3)  for retaining the cap (1) onto the mounting head (Annotated Fig. 2) to an outward position (Annotated Fig. 2) as resilient tongue (8) extends over said protrusion (bead, 10) until said protrusion (10) snappingly engages in a hole (hook, 9) of resilient tongue (8) causing said resilient tongue  (8) to snap into an inward position (as flange, 8 moves across bead, 10 the flange is moved outwardly as shown in Fig 3 and allows for the bead, 10 to snap-fit into recess, 9 while flange 8 moves inward to complete snap-fit engagement as shown in Annotated Figs. 2) to retain the cap (1) onto the mounting head (Annotated Fig. 2; Col. 2, lines 52 - 61). 


    PNG
    media_image1.png
    235
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    732
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiper device of Ouchi to further include the resilient tongue flexes to an outward position as resilient tongue extends over said protrusion until said protrusion snappingly engages in a hole of resilient tongue causing said resilient tongue to snap into an inward position to retain the cap onto the mounting head, as taught by Schon, to provide a cap wherein the cap can be snap-fitted on the wiper arm, thus avoiding the lose the cap and possible damage to the drive shaft.
Regarding Claim 2, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said outer wall (12/11) of said mounting head (2) comprises at least one resilient tongue (19/12a) having 
Regarding Claim 3, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said resilient tongue (12a) extends upwardly (Fig. 6).
Regarding Claim 4, Ouchi, as modified, teaches all of the elements of claim 1 as discussed above. 
Ouchi does not explicitly teach wherein said resilient tongue extends downwardly, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide said resilient tongue extends downwardly, since it has been held to be within the general skill of a worker in the art to select a known direction of a component on the basis of its suitability for the intended use of the device.
Further, Schon teaches wherein said resilient tongue (8) extends downwardly (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wiper device of Ouchi to further include the resilient tongue extends downwardly, as taught by Schon, to provide a cap wherein the cap can be snap-fitted on the wiper arm, thus avoiding the lose the cap and possible damage to the drive shaft.
Regarding Claim 5, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said inner wall (21) of said cap (4) comprises a guiding element (28b forms an inclined surface for 12 to engage) for guiding said resilient tongue (12a; Fig. 7). 
Regarding Claim 6, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said cap (4) comprises at least one resilient tongue (27 and 28) having said hole (27a and 28b), wherein said outer wall (12/11) of said mounting head (2) comprises a laterally outwardly extending protrusion (19, 12a) engaging in said hole (27a and 28b) of said tongue (27 and 28).  
Regarding Claim 7, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said outer wall (12/11) of said mounting head (2) comprises a guiding element (detent, 17) for guiding said resilient tongue (27) in downward direction (Fig. 6).  
Regarding Claim 8, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said guiding element (17) has a U-shaped cross- section (Fig. 1).  
Regarding Claim 9, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said guiding element (17) is in one piece with the mounting head (2; Fig. 1).  
Regarding Claim 10, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said protrusion (12a and 19) is facing towards a windscreen to be wiped, and wherein said guiding element (17) is facing away from a windscreen to be wiped (Fig. 1).
Regarding Claim 11, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said resilient tongue (27 and 28) is in one piece with said cap (4; Fig. 1).  
Regarding Claim 12, Ouchi, as modified, teaches all of the elements of claim 6 as discussed above. 
Ouchi does not explicitly teach wherein said hole has a closed circumference, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide s said hole has a closed circumference, since it has been held to be within the general skill of a worker in the art to select a known configuration of a component on the basis of its suitability for the intended use of the device.
Regarding Claim 13, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said cap (4) comprises two opposing resilient, downwardly extending tongues (27, 28; Figs. 1 and 5) cooperating with two laterally outwardly extending protrusions (19 and 12a) on said outer wall of said mounting head(2).
Regarding Claim 14, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein said cap (4) comprises at least one clamping claw (25) for clamping around said outer wall (12) of said mounting head (2; Fig. 5; Paragraph [0040]).
Regarding Claim 15, Ouchi, as modified, teaches a cap (4) as defined in a windscreen wiper device (Fig. 1) according to claim1 (Fig. 1).
Regarding Claim 16, Ouchi, as modified, teaches the windscreen wiper device (Fig. 1) wherein the at least one clamping claw (25) is adjacent to a first end of the cap (4; Fig. 1), the at least one clamping claw (25) further comprising a leg portion that extends from a second end of the cap (4)  to the first end of the cap (Paragraph [0049]), wherein the at least one clamping claw (25) and the leg portion form a cavity to further retain the cap (4) on the mounting head (2; Paragraph [0049]).
4Response to Arguments
Applicant's arguments filed on March 14, 2022  with respects to rejected claims 1 – 15 under 35 USC 103 have been fully considered and are not persuasive, therefore, the rejection is maintained. 
Applicant argues “Schon discloses a complex, pivoting mechanism that involves sliding arms (2) onto pins (5), and subsequently pivoting the shield (1) for the drive head. This is not the same as the claimed invention in which a cap is snapped onto an outer wall of the mounting head in an axial direction. As described in Applicant's specification, the claimed invention provides an improved connection mechanism that provides high durability, yet allows for connectability in straightforward and detachable manner”.
Examiner disagrees.  Although Schon teaches a pivoting mechanism, as outlined by Applicant, Schon also disclosed the elements of the instant application, that being – a cap mounted onto said mounting head, said resilient tongue flexes along a hinge axis between an inward position for retaining the cap onto the mounting head to an outward position as resilient tongue extends over said protrusion until said protrusion snappingly engages in a hole of resilient tongue causing said resilient tongue to snap into an inward position to retain the cap onto the mounting head.  
Applicant's arguments filed on March 14, 2022 with respects to amended claims 1 – 16 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Ouchi in view of Schon remain applicable to teaching the structural elements of the instant application.









4Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723